IN THE SUPREME COURT OF TEXAS

                                 No. 04-0888

                   IN RE  STATE NATIONAL INSURANCE COMPANY

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency stay, filed October 6,  2004,  is
granted.  The order dated July 6, 2004, in Cause No. 4827-A,  styled  Daniel
Arambula v. Ignacio Cepeda-Tovar, in  the  49th  District  Court  of  Zapata
County, Texas, is stayed pending further order of this Court.

            Done at the City of Austin, this 11th day of October, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk